Exhibit 10.1

FIRST AMENDMENT TO

SPARTON CORPORATION

SHORT-TERM INCENTIVE PLAN

Sparton Corporation, an Ohio corporation (the “Company”), has previously adopted
the Sparton Short-Term Incentive Plan (the “Plan”) for the benefit of those
individuals selected to participate in the Plan. This First Amendment to the
Plan is effective as of the date set forth below.

SECTION 1

BACKGROUND

1.1 Amendment. The Company has reserved the right to amend the Plan as provided
in Section 7.1 of the Plan. The Company desires to amend the Plan to include
pro-rata payment of awards to certain employees upon a Change of Control (as
defined below).

SECTION 2

AMENDMENTS TO PLAN

2.1 Definitions. Section 2 is hereby amended by the addition of the following
new Section 2.5, and the re-numbering of the provisions appearing in Section 2
accordingly.

“2.5 “Change of Control” means: (1) Any one person, or more than one person
acting as a group, acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company; (2) any one
person, or more than one person acting as a group, acquires (or has acquired
during any twelve (12) month period) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;
(3) a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or
(4) any one person, or more than one person acting as a group, acquires (or has
acquired during any twelve (12) month period) assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions.”

2.2 Payment of Awards. Section 4 of the Plan is amended by the addition of the
following new Section 4.5.

“4.5 Payment in the Event of Change of Control. In the event of a Change of
Control, unless otherwise set forth in a Participant’s Actual Incentive Award,
Participants shall be entitled to the benefits specified in the Participant’s
Actual Incentive Award under “Total Payout at Target”, prorated to the amount
due for the then-current fiscal



--------------------------------------------------------------------------------

year as of the end of the quarter immediately preceding the Change of Control.
Therefore, no payment shall be made if a Change of Control occurs in the first
quarter of the Company’s fiscal year; 25% of the “Total Payout at Target” will
be made if a Change of Control occurs in the second quarter of the Company’s
fiscal year; 50% of the “Total Payout at Target” will be made if a Change of
Control occurs in the third quarter of the Company’s fiscal year; 75% of the
“Total Payout at Target” will be made if a Change of Control occurs in the
fourth quarter of the Company’s fiscal year. Such amount shall be paid by the
Company concurrently with the consummation of the Change of Control. This
Section 4.5 shall not apply to any Participant who holds one or more of the
following titles at the Company: President, Chief Executive Officer, Senior Vice
President, Group Vice President, and Vice President, and such employees shall be
entitled to receive such payments (if any) on a Change of Control as set forth
in their respective employment agreements.”

SECTION 3

REAFFIRMATION OF PLAN

3.1 Affirmation of Plan. The Plan, as amended, is reaffirmed in all respects.

This Amendment is hereby executed on behalf of the Company as of this 28th day
of April, 2016.

 

Sparton Corporation By:  

/s/ Lawrence Brand

Name:   Lawrence Brand, Senior VP